Citation Nr: 1120977	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-00 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Los Angeles, California


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment received at Methodist Hospital of Southern California from February 9, 2007 to February 17, 2007. 


REPRESENTATION

Appellant represented by:	Law Offices of Stephenson, Aquisto & Colman


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision of the Department of Veterans Affairs Medical Center (VAMC) in Los Angeles, California.  

On January 14, 2011, Monica Szkopek, an attorney from the law firm representing the appellant appeared before the undersigned Veterans Law Judge at the Department of Veterans Affairs Regional Office in Los, Angeles, California.  A transcript of the proceeding is of record.




FINDINGS OF FACT

1.  The Veteran is service-connected for diabetes mellitus, rated as 40 percent disabling, posttraumatic stress disorder, rated as 30 percent disabling and paralysis of the sciatic median nerves, rated as 20 percent disabling.

2.  The Veteran incurred private medical expenses at Methodist Hospital of Southern California from February 3, 2007 to February 17, 2007 for treatment of diabetic ketoacidosis due to his service-connected diabetes mellitus.

3.  The agency of original jurisdiction (AOJ) approved payment or reimbursement of private medical expenses incurred as a result of treatment at the hospital from February 3, 2007 to February 9, 2007.

4.  VA payment or reimbursement of the private medical expenses incurred from February 9, 2007 to February 17, 2007 at Methodist Hospital of Southern California was not authorized as VA determined the Veteran was stable for transfer to a VA Medical Facility (VAMC).

5.  The competent and credible evidence of record shows that at the time the Veteran could be transferred safely to a VAMC, VA was not capable of accepting transfer because no beds were available.



CONCLUSION OF LAW

Entitlement to payment or reimbursement for the cost of unauthorized private medical expenses incurred at Methodist Hospital of Southern California from February 9, 2007 to February 17, 2007 is granted.  38 U.S.C.A. § 1728 (West 2002 & Supp. 2009); 38 C.F.R. §§ 17.120, 17.121 (2010); Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110, 4123-24 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Merits of the Claim for Reimbursement or Payment

The appellant seeks payment or reimbursement for emergency services rendered to the Veteran for a service-connected condition, diabetes mellitus, in a non-VA facility under 38 U.S.C.A. § 1728 and 38 C.F.R. §§ 17.1000-1008.  Under 38 U.S.C.A. § 1728, the law provides that, to the extent allowable, payment or reimbursement of the expenses of care, not previously authorized, in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation may be paid on the basis of a claim timely filed, under the following circumstances:

(a) Care or services not previously authorized were rendered to a veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a veteran who has a total disability permanent in nature, resulting from a service-connected disability; (4) For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C.A. § Chapter 31 and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.48(j); and

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 (1998).  

In this case, the Veteran was hospitalized from February 3, 2007 to February 17, 2007 at Methodist Hospital of Southern California after the Veteran was found unresponsive by his family.  It was determined that the Veteran was in a coma due to diabetic ketoacidosis.  The medical evidence shows that on February 17, 2007, the Veteran was transferred to the Los Angeles, California VA Hospital on Wilshire Boulevard for continued management.

VA conceded that the Veteran's treatment was under emergency circumstances, and thus paid for his emergency inpatient treatment at the private hospital from February 3, 2007 to February 9, 2007.  VA paid $22,1488.81 of the $111,887.83 bill.

VA did not authorize payment or reimbursement for the private hospitalization expenses for the remaining time period from February 9, 2007 to February 17, 2007.  VA determined that on February 9, 2007, the Veteran's condition had stabilized, such that further payment for medical expenses was not authorized by law.  See 38 C.F.R. § 17.121 (2010).  Although stabilized per VA, the Veteran remained hospitalized at the private hospital until February 17, 2007.  The appellant contends that the private hospital was unable to safely transfer the Veteran to a VA hospital as there were no beds available until February 17, the date the Veteran was transferred to the Los Angeles VA hospital.

With regard to stabilization, claims for payment or reimbursement of the costs of emergency hospital care or medical services not previously authorized will not be approved for any period beyond the date on which the medical emergency ended.  38 C.F.R. § 17.121 (2010).  For the purpose of payment or reimbursement of the expense of emergency hospital care not previously authorized, an emergency shall be deemed to have ended at that point when a VA physician has determined that, based on sound medical judgment, a Veteran who received emergency hospital care could have been transferred from the non-VA facility to a VA medical center for continuation of treatment for the disability.  Id.  From that point on, no additional care in a non-VA facility will be approved for payment by VA.  Id.

The Board notes that on October 10, 2008, S. 2162, designated as the Veterans' Mental Health and Other Care Improvements Act of 2008, was signed by the President.  This bill makes various changes to veteran's mental health care and addresses other health care related matters.  Relevant to the instant case, the new law amends 38 U.S.C.A. §§ 1725 and 1728 to make mandatory as opposed to discretionary the reimbursement of the reasonable value of emergency treatment of an eligible veteran furnished by a non-VA facility, if all of the pertinent criteria outlined above are otherwise satisfied.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  Specifically, the word "shall" in both statutes was changed from the word "may."

Additionally, this amendment added a provision, which essentially expands one of the criteria that defines the meaning of "emergency treatment" to include treatment rendered (1) until such time as the Veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or . . . (2) until such time as a Department facility or other Federal facility accepts such transfer if: (A) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (B) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.  Id.

The Board will consider and apply the amended version of 38 U.S.C.A. § 1728 as it is more favorable to the claimant because it liberalizes the law by mandating reimbursement and expanding the definition of emergency treatment.

As noted above, VA has paid the medical expenses incurred for the Veteran's treatment from February 3, 2007 to February 9, 2007 at Methodist Hospital of Southern California; therefore, the emergent nature of the Veteran's condition on admission is not in dispute.  The record further indicates that the appellant does not disagree with VA's determination that the Veteran became stable on February 9, 2007. 

The remaining issue is at the point the Veteran became stabilized was a VA or other Federal facility capable of accepting such transfer or no VA facility or other Federal facility agreed to accept such transfer.  The appellant contends that the Veteran was planned for transfer to a VA facility once he became stable and aggressive placement efforts continued, but failed due to lack of bed availability warranting extended inpatient hospitalization at Methodist Hospital.  April 2008 notice of disagreement.  The appellant testified that Methodist Hospital made several attempts to contact VA and obtain information on the availability of a bed for the Veteran.  Hearing Transcript at 3.  The record indicates that a social worker made aggressive placement efforts to locate a VA facility that could take the Veteran.  The Veteran remained at the private hospital awaiting successful placement at VA, which was not available until February 16, 2007.  The record shows that VA does not dispute the fact that there were no beds available for the Veteran at any VAMC within a reasonable distance from February 9, 2007 to February 17, 2007.  

In light of the foregoing, the Board finds that the treatment the Veteran received at Methodist Hospital of Southern California from February 9, 2007 to February 17, 2007 was for an ongoing emergency that did not resolve at any time prior to his discharge from the hospital and transfer to the Los Angeles, California VA Hospital on Wilshire Boulevard for extended care.  Based on this finding, the Board concludes that the criteria for entitlement to payment of unauthorized medical expenses for services rendered at Methodist Hospital of Southern California from February 9, 2007 to February 17, 2007 are met. The evidence in this case supports the appellant's claim and it is therefore granted.

Even on the assumption that the statutory revisions are not applicable to this Veteran's illness, the argument that stability without VA availability in and of itself terminates the right to payment for non-VA continuing care would render meaningless the inclusion of availability within the regulatory framework.  This is not to say that a claimant may passively sit by and not seek to secure VA treatment and still expect to receive payment or reimbursement.  In this appeal, however,  the record reveals efforts by the appellant to transfer the Veteran to a VA medical facility.  


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment received at Methodist Hospital of Southern California from February 9, 2007, to February 17, 2007, is granted. 




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


